/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-14 are pending. Claim 8 is canceled.

Claim Objections
Claim 3 is objected to because of the following informalities: “the attribute vector” should read –an attribute vector--. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “a true signal learn” in line 12 should read –the true signal learns--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “a true signal learn” in line 14 should read –the true signal learns--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “the identity” in line 4 should read –an identity--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “the second neural network” in line 3 should read –a second neural network --.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “the at least one neural network incudes” should read –the at least one neural network includes--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “the at least one neural network incudes” should read –the at least one neural network includes--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “a latent variable representing attributes of a layer closer to an output layer than a relevant layer.” After reviewing the specification, the specification does not disclose a latent variable of attributes of a layer closer to an output layer, or similar wording. Instead, in Paras. 0008 and 0114, the latent variable presents attributes of a layer that is shallower than a relevant layer. Shallower does not support that the layer is closer to an output layer. The specification fails to provide a written description that shows the inventor possessed the invention as received in claim 3. The examiner believes the claim should read “a latent variable representing attributes of a shallower layer.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the part of the plurality of latent variables" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhotika et al. (US 10,824,942; hereinafter “Bhotika”) in view of Wierstra et al. (US 2017/0230675 A1; hereinafter “Wierstra”).
Regarding claim 1, Bhotika teaches, a signal generation device comprising (As shown in Col. 21, lines 44-55, the system includes computerized devices that include hardware elements such as CPU and RAM; As shown in Col. 9, lines 6-13, a neural network is trained and a feature vector is generated):
 a memory (Fig. 8: memory 804); 
and a processor connected to a memory, the processor being configured to (Fig. 8, processor 802; As shown in Col. 19, lines 10-15, processor executed instructions stored in memory):
 generate a plurality of latent variables corresponding to a plurality of features of a signal (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network); 
and generate the signal to be generated by using at least one neural network, the generation of the signal being performed based on the plurality of latent variables representing attributes and the at least one neural network learned in advance (Col. 2, lines 34-44; Col. 6, lines 53-59; Col. 8, lines 23-44; Col. 9, lines 6-13).
Bhotika does not expressly disclose the following limitation:  wherein a given latent variable representing the attribute is a latent variable converted, at least one time, by at least one latent variable of a layer different from a layer to which the given latent variable representing the attribute belongs.
However, Wierstra teaches, wherein a given latent variable representing the attribute is a latent variable converted, at least one time, by at least one latent variable of a layer different from a layer to which the given latent variable representing the attribute belongs (As shown in Paras. 0005-0006, recurrent neural networks generate latent variables at each of the multiple layers and the neural network reconstructs the image using the latent variables; Paras. 0021-0024; Paras. 0041-0043; Note: the Examiner interprets the feedback from the recurrent network going through each layer to (i.e. using past values to generate new values) as converting the latent variable received from different layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include converting a latent variable by a latent variable of a different later as taught by Wierstra into the signal generation of Bhotika in order to improve image quality (Wierstra, Para. 0009).
Regarding claim 2, the combination of Bhotika and Wierstra teaches the limitations as explained above in claim 1.
Bhotika in the combination further teaches, wherein the part of the plurality of latent variables includes latent variables for each of the attributes (Col. 2, lines 22-27; Note: the different colors of the shoes (i.e. red, black) are latent variable parts for each attribute (i.e. color); As shown in Col. 9, lines 30-42, there are different visual attributes/latent variables).
Regarding claim 6, Bhotika teaches, a signal generation method comprising (Col. 2, lines 13-16: systems and methods for attribute manipulation using a convolutional neural network; As shown in Col. 9, lines 6-13, a neural network is trained and a feature vector is generated): 
generating a plurality of latent variables corresponding to a plurality of features of a signal (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network); 
and generating the signal to be generated by using at least one neural network, the generation of the signal being performed based on the plurality of latent variables representing attributes and the at least one neural network learned in advance (Col. 2, lines 34-44; Col. 6, lines 53-59; Col. 8, lines 23-44; Col. 9, lines 6-13).
Bhotika does not expressly disclose the following limitation: wherein a given latent variable representing the attribute is a latent variable converted, at least one time, by at least one latent variable of a layer different from a layer to which the given latent variable representing the attribute belongs.
However, Wierstra teaches, wherein a given latent variable representing the attribute is a latent variable converted, at least one time, by at least one latent variable of a layer different from a layer to which the given latent variable representing the attribute belongs (As shown in Paras. 0005-0006, recurrent neural networks generate latent variables at each of the multiple layers and the neural network reconstructs the image using the latent variables; Paras. 0021-0024; Paras. 0041-0043; Note: the Examiner interprets the feedback from the recurrent network going through each layer to (i.e. using past values to generate new values) as converting the latent variable received from different layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include converting a latent variable by a latent variable of a different later as taught by Wierstra into the signal generation of Bhotika in order to improve image quality (Wierstra, Para. 0009).
Regarding claim 9, the combination of Bhotika and Wierstra teaches the limitations as explained above in claim 1.
Bhotika in the combination further teaches, wherein the processor (Fig. 8, processor 802) generates a first latent variable and a second latent variable as the plurality of latent variables, the first latent variable representing a feature corresponding to the identity among the plurality of features of the signal, and the second latent variable being independent of the first latent variable and representing features corresponding to the attributes among the plurality of features of the signal (Col. 6, lines 50-63; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. first latent variable); As shown in Col. 9, lines 30-39, there are visual attributes (i.e. second latent variable) that include color, size, pattern, which is different (i.e. independent) from the identity of the item), 
and the at least one neural network receives, as input, the first latent variable and a result of converting the second latent variable by the attribute vector representing attributes of the signal to be generated (Col. 6, lines 53-59; Col. 2, lines 8-19; Col. 2, lines 22-25; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. first latent variable); As shown in Col. 9, lines 30-33, there are visual attributes that include color, size, pattern (i.e. second latent variable); Note: as shown in Col. 2, the visual attributes are manipulated (i.e. converted)) and generates the signal (Col. 2, lines 34-44; Col. 8, lines 23-44; Col. 9, lines 6-13).
Regarding claim 12, the combination of Bhotika and Wierstra teaches the limitations as explained above in claim 1.
The combination of Bhotika and Wierstra further teaches, a non-transitory computer-readable medium storing a program for causing a computer to function as the signal generation device according to claim 1 (Bhotika Col. 19, lines 17-19: “non-transitory computer readable storage media, such as a first data storage for program instruction for execution by the processor”; see claim 1 above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhotika et al. (US 10,824,942; hereinafter “Bhotika”) in view of Wierstra et al. (US 2017/0230675 A1; hereinafter “Wierstra”) and further in view of “Conditional Generative Adversarial Nets” by Mirza et al. (hereinafter “Mirza”).
Regarding claim 3, the combination of Bhotika and Wierstra teaches the limitations as explained above in claim 1.
The combination of Bhotika and Wierstra further teaches, wherein the processor has a plurality of layers that generates the signal to be generated (Bhotika, Fig. 8, processor 802; Col. 6, lines 53-59; Col. 8, lines 17-44; As shown in Col. 8, lines 32-33, deep learning has multiple layers; Col. 10, lines 5-25), 
the processor has a neural network provided in each of the plurality of layers as the at least one neural network (Bhotika, Fig. 8, processor 802; As shown in Col. 10, lines 10-25, there are multiple layers of the neural network; Note: a neural network has many layers and each layer is part of the neural network), 
a first latent variable representing attributes of a first layer of the plurality of layers is the attribute vector (Bhotika, As shown in Col. 6, lines 53-59, a convolutional neural network is trained with different visual attributes (i.e. the latent variables) are provided to the neural network; As shown in Col. 9, lines 30-39, there are visual attributes that include color, size, pattern; As shown in Col, 15, lines 58-63, neural networks have several learning layers and the feature vector (i.e. attribute vector) is determined before the classification layer. This shows that the attribute vector layer comes first), 
a second latent variable representing attributes of each of second and subsequent layers of the plurality of layers is obtained by converting the part of the plurality of latent variables on a basis of a latent variable representing attributes (Wierstra, As shown in Paras. 0005-0006, recurrent neural networks generate latent variables at each of the multiple layers and the neural network reconstructs the image using the latent variables; Paras. 0021-0024; Paras. 0041-0043; Note: the Examiner interprets the feedback from the recurrent network going through each layer to (i.e. using past values to generate new values) as converting the latent variable received from different layers; Bhotika, Col. 2, lines 22-27; Note: the different colors of the shoes (i.e. red, black) are latent variable parts for each attribute (i.e. color); As shown in Col. 9, lines 30-42, there are different visual attributes/latent variables) of a layer closer to an output layer than a relevant layer, 
and the processor inputs the latent variable representing attributes of each of the plurality of layers to the respective neural network and generates the signal to be generated using the respective neural networks (Bhotika, Fig. 8, processor 802; As shown in Col. 6, lines 53-59, a convolutional neural network is trained with different visual attributes (i.e. the latent variables) are provided to the neural network; As shown in Col. 9, lines 30-39, there are visual attributes that include color, size, pattern; As shown in Col. 10, lines 10-25, there are multiple layers of the neural network) and generates the signal to be generated using the respective neural networks (Col. 2, lines 34-44; Col. 8, lines 23-44; Col. 9, lines 6-13).
The combination of Bhotika and Wierstra does not expressly disclose the following limitation underlined above: of a layer closer to an output layer than a relevant layer.
However, Mirza teaches, of a layer closer to an output layer than a relevant layer (As shown in Pg. 2, section 3.2, y is extra information such as class labels (i.e. attributes); As shown in Pg. 3, y is mapped to lower layer sizes before larger layer sizes. This shows that further processing of the neural network is based on previous layers; Note: smaller layer size shows there are less layers than larger layer size and thus are closer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a neural network with layers shallower than a relevant layer as taught by Mirza into the converting of latent variables of Bhotika in order to determine a joint representation of the layers to output the generated word vectors (Mirza, Pg. 5, eight paragraph).

Claims 4, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhotika et al. (US 10,824,942; hereinafter “Bhotika”) in view of Wierstra et al. (US 2017/0230675 A1; hereinafter “Wierstra”) and further in view of “InfoGAN” Interpretable Representation Learning by Information Maximizing Generative Adversarial Nets” by Chen et al. (hereinafter “Chen”).
Regarding claim 4, the combination of Bhotika and Wierstra teaches the limitations as explained above in claim 1. 
The combination of Bhotika and Wierstra does not expressly disclose the following limitation: wherein the processor generates the plurality of latent variables using random numbers.
However, Chen teaches, wherein the processor generates the plurality of latent variables using random numbers (As shown in Pg. 3, “4. Mutual Information for Inducing Latent Codes”, latent factors are determined using a generator network and the random variables are numerical identities of the digits (0-9); As shown in Fig. 2, each row has different random samples of latent code (i.e. digits/numbers)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating latent variables using random numbers as taught by Chen into the variable generator of Bhotika and Wierstra in order to improve learning disentangled representations (Chen, Pg. 2, first paragraph).
Regarding claim 10, the combination of Bhotika and Wierstra teaches the limitations as explained above in claim 1.
Bhotika in the combination further teaches, wherein the at least one neural network includes a first neural network as a generator (Col. 8, lines 10-51; Note: the generative model of the GAN is the first neural network) and the second neural network as a discriminator (Col. 8, lines 23-51; Note: the discriminative model of the GAN is the second neural network), 
the first neural network generates a signal on the basis of a first latent variable and one of a second latent variable and a third latent variable, the first latent variable representing a feature corresponding to the identity among the plurality of features of the signal, the second latent variable being independent of the first latent variable and representing features corresponding to the attributes among the plurality of features of the signal, and the third latent variable obtained by converting another latent variable based on the second latent variable by an attribute vector  (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network; Col. 6, lines 50-63; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. first latent variable); As shown in Col. 9, lines 30-39, there are visual attributes (i.e. second latent variable) that include color, size, pattern, which is different (i.e. independent) from the identity of the item); Col. 2, lines 8-19; Col. 2, lines 22-25; Note: as shown in Col. 2, the visual attributes are manipulated (i.e. third latent variable)).
The combination of Bhotika and Wierstra does not expressly disclose the following limitation: the second neural network discriminates whether the signal generated by the first neural network follows a same distribution as a true signal, and the first and second neural networks have learned in accordance with competitive optimization conditions.
However, Chen teaches, the second neural network discriminates whether the signal generated by the first neural network follows a same distribution as a true signal (As shown in section 3, Pgs. 2-3, a generator network G generates samples (i.e. signal) and the generator is trained by playing against the discriminator network D to determine if the samples are from the true data distribution or the generator’s distribution. The goal is determine/learn if the generator distribution matches the real/true data distribution; Pgs. 12-13 show that the discriminator network D and the generator are CNNs), 
and the first and second neural networks have learned in accordance with competitive optimization conditions (Pgs. 2-3, section 3: optimal discriminator for a given generator; Pgs. 12-13 show that the discriminator network D and the generator are CNNs; As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a generator and discriminator neural network that learns with optimization conditions and determining whether the signal generated has the same distribution as the true signal as taught by Chen into the combined signal generation of Bhotika and Wierstra in order to improve learning disentangled representations (Chen, Pg. 2, first paragraph) and maximize mutual information between latent variables and the observation (Chen, Abstract).
Regarding claim 13, the combination of Bhotika and Wierstra teaches the limitations as explained above in claim 1.
Bhotika in the combination further teaches, wherein the at least one neural network incudes a first neural network as a generator (Col. 8, lines 10-51; Note: the generative model of the GAN is the first neural network) and a second neural network as a determiner (Col. 8, lines 23-51; Note: the discriminative model of the GAN is the second neural network), 
the first neural network generates the signal based on the plurality of latent variables representing attributes (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network; Col. 6, lines 50-63; Col. 8, lines 23-48).
The combination of Bhotika and Wierstra does not expressly disclose the following limitations: the second neural network discriminates whether or not the signal generated by the first neural network follows a same distribution as a true signal, and the first and second neural networks are learned according to optimization conditions competitive with each other.
However, Chen teaches, the second neural network discriminates whether or not the signal generated by the first neural network follows a same distribution as a true signal (As shown in section 3, Pgs. 2-3, a generator network G generates samples (i.e. signal) and the generator is trained by playing against the discriminator network D to determine if the samples are from the true data distribution or the generator’s distribution. The goal is determine/learn if the generator distribution matches the real/true data distribution; Pgs. 12-13 show that the discriminator network D and the generator are CNNs), 
and the first and second neural networks are learned according to optimization conditions competitive with each other (As shown in Pgs. 12-13, there is a discriminator D and generator G neural network/CNN; Pg. 3, first paragraph; Pgs. 2-3, section 3: optimal discriminator for a given generator; As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a generator and discriminator neural network that learns with optimization conditions based on the latent variables and learning data and determining whether the signal generated has the same distribution as the true signal as taught by Chen into the combined signal generation of Bhotika and Wierstra in order to improve learning disentangled representations (Chen, Pg. 2, first paragraph) and maximize mutual information between latent variables and the observation (Chen, Abstract).
Regarding claim 14, the combination of Bhotika and Wierstra teaches the limitations as explained above in claim 6.
Bhotika in the combination further teaches, wherein the at least one neural network incudes a first neural network as a generator (Col. 8, lines 10-51; Note: the generative model of the GAN is the first neural network) and a second neural network as a determiner (Col. 8, lines 23-51; Note: the discriminative model of the GAN is the second neural network), 
 the first neural network generates the signal based on the plurality of latent variables representing attributes (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network; Col. 6, lines 50-63; Col. 8, lines 23-48).
The combination of Bhotika and Wierstra does not expressly disclose the following limitations: the second neural network discriminates whether or not the signal generated by the first neural network follows a same distribution as a true signal, and the first and second neural networks are learned according to optimization conditions competitive with each other.
However, Chen teaches, the second neural network discriminates whether or not the signal generated by the first neural network follows a same distribution as a true signal (As shown in section 3, Pgs. 2-3, a generator network G generates samples (i.e. signal) and the generator is trained by playing against the discriminator network D to determine if the samples are from the true data distribution or the generator’s distribution. The goal is determine/learn if the generator distribution matches the real/true data distribution; Pgs. 12-13 show that the discriminator network D and the generator are CNNs), 
and the first and second neural networks are learned according to optimization conditions competitive with each other (As shown in Pgs. 12-13, there is a discriminator D and generator G neural network/CNN; Pg. 3, first paragraph; Pgs. 2-3, section 3: optimal discriminator for a given generator; As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a generator and discriminator neural network that learns with optimization conditions based on the latent variables and learning data and determining whether the signal generated has the same distribution as the true signal as taught by Chen into the combined signal generation of Bhotika and Wierstra in order to improve learning disentangled representations (Chen, Pg. 2, first paragraph) and maximize mutual information between latent variables and the observation (Chen, Abstract).

Claims 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhotika et al. (US 10,824,942; hereinafter “Bhotika”) in view of “InfoGAN” Interpretable Representation Learning by Information Maximizing Generative Adversarial Nets” by Chen et al. (hereinafter “Chen”) and further in view of Wierstra et al. (US 2017/0230675 A1; hereinafter “Wierstra”).
Regarding claim 5, Bhotika teaches, a signal generation learning device comprising (As shown in Col. 21, lines 44-55, the system includes computerized devices that include hardware elements such as CPU and RAM; As shown in Col. 9, lines 6-13, a neural network is trained and a feature vector is generated): 
a memory (Fig. 8: memory 804); 
and a processor connected to the memory, the processor being configured to (Fig. 8, processor 802; As shown in Col. 19, lines 10-15, processor executed instructions stored in memory): 
generate a plurality of latent variables representing features of a signal (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network); 
wherein the processor generates the plurality of latent variables that includes a variable representing an identity among the features of the signal and a given latent variable representing an attribute among the features of the signal, the given latent variable representing the attribute being independent from another latent variable representing the identity (Fig. 8, processor 802; As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network; Col. 6, lines 50-63; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. one latent variable); As shown in Col. 9, lines 30-39, there are visual attributes (i.e. another latent variable) that include color, size, pattern, which is different (i.e. independent) from the identity of the item); Col. 2, lines 8-19; Col. 2, lines 22-25), 
Bhotika does not expressly disclose the following limitations: and make a first neural network as a generator that generates a signal based on learning data including a true signal and the plurality of latent variables and a second neural network as a discriminator that discriminates whether or not the signal to be generated by the generator follows a same distribution as a true signal learn according to optimization conditions competitive with each other, the processor makes the first and second neural networks learn according to the optimization conditions competitive with each other by providing, to the first neural network, the given latent variable representing the attribute and the another latent variable representing the identity, and by providing, to the second neural network, the signal to be generated by the first neural network and the true signal, and the given latent variable representing the attribute is a latent variable converted, at least one time, by at least one latent variable of a layer different from a layer to which the given latent variable representing the attribute belongs.
However, Chen teaches, and make a first neural network as a generator that generates a signal based on learning data including a true signal and the plurality of latent variables and a second neural network as a discriminator that discriminates whether or not the signal to be generated by the generator follows a same distribution as a true signal learn according to optimization conditions competitive with each other (As shown in Pgs. 12-13, there is a discriminator D and generator G neural network/CNN; Pg. 3, first paragraph; Pgs. 2-3, section 3: optimal discriminator for a given generator; As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c) and learning data including a true signal (As shown in Pg. 3, samples from the true data distribution (i.e. true signal) and generator’s distribution is distinguished when the generator is trained by playing against the discriminator),
 the processor makes the first and second neural networks learn according to the optimization conditions competitive with each other by providing, to the first neural network, the given latent variable representing the attribute and the another latent variable representing the identity, and by providing, to the second neural network, the signal to be generated by the first neural network and the true signal  (As shown in Pgs. 12-13, there is a discriminator D and generator G neural network/CNN; Pg. 3, first paragraph; Pgs. 2-3, section 3: optimal discriminator for a given generator; As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c; As shown in Pg. 3, samples from the true data distribution (i.e. true signal) and generator’s distribution is distinguished when the generator is trained by playing against the discriminator; As shown in Pg. 3, section 4, the is an identity and attribute of the latent variables).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a making the neural networks learn according to the optimization conditions by providing latent variables to one neural network and the resulting signal to another neural network as taught by Chen into the signal generation of Bhotika in order to improve learning disentangled representations (Chen, Pg. 2, first paragraph) and maximize mutual information between latent variables and the observation (Chen, Abstract).
The combination of Bhotika and Chen does not expressly disclose the following limitation: and the given latent variable representing the attribute is a latent variable converted, at least one time, by at least one latent variable of a layer different from a layer to which the given latent variable representing the attribute belongs.
However, Wierstra teaches, and the given latent variable representing the attribute is a latent variable converted, at least one time, by at least one latent variable of a layer different from a layer to which the given latent variable representing the attribute belongs (As shown in Paras. 0005-0006, recurrent neural networks generate latent variables at each of the multiple layers and the neural network reconstructs the image using the latent variables; Paras. 0021-0024; Paras. 0041-0043; Note: the Examiner interprets the feedback from the recurrent network going through each layer to (i.e. using past values to generate new values) as converting the latent variable received from different layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include converting a latent variable by a latent variable of a different later as taught by Wierstra into the combined signal generation of Bhotika and Chen in order to improve image quality (Wierstra, Para. 0009).
Regarding claim 7, Bhotika teaches, a signal generation learning method comprising (Col. 2, lines 13-16: systems and methods for attribute manipulation using a convolutional neural network; As shown in Col. 9, lines 6-13, a neural network is trained and a feature vector is generated): 
generating a plurality of latent variables representing features of a signal (As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network); 
wherein the plurality of latent variables that includes a variable representing an identity among the features of the signal and a given latent variable representing an attribute among the features of the signal are generated, the given latent variable representing the attribute being independent from another latent variable representing the identity (Fig. 8, processor 802; As shown in Col. 6, lines 50-63, visual attributes (i.e. latent variables) are determined (i.e. generated) using a trained convolutional neural network; Col. 6, lines 50-63; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. one latent variable); As shown in Col. 9, lines 30-39, there are visual attributes (i.e. another latent variable) that include color, size, pattern, which is different (i.e. independent) from the identity of the item); Col. 2, lines 8-19; Col. 2, lines 22-25).
Bhotika does not expressly disclose the following limitations: and making a first neural network as a generator that generates a signal based on learning data including a true signal and the plurality of latent variables and a second neural network as a discriminator that discriminates whether or not the signal to be generated by the generator follows a same distribution as a true signal learn according to optimization conditions competitive with each other, the first and second neural networks learn according to the optimization conditions competitive with each other by providing, to the first neural network, the given latent variable representing the attribute and the another latent variable representing the identity, and by providing, to the second neural network, the signal to be generated by the first neural network and the true signal, and the given latent variable representing the attribute is a latent variable converted, at least one time, by at least one latent variable of a layer different from a layer to which the given latent variable representing the attribute belongs.
However, Chen teaches, and making a first neural network as a generator that generates a signal based on learning data including a true signal and the plurality of latent variables and a second neural network as a discriminator that discriminates whether or not the signal to be generated by the generator follows a same distribution as a true signal learn according to optimization conditions competitive with each other (As shown in Pgs. 12-13, there is a discriminator D and generator G neural network/CNN; Pg. 3, first paragraph; Pgs. 2-3, section 3: optimal discriminator for a given generator; As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c); As shown in Pg. 3, samples from the true data distribution (i.e. true signal) and generator’s distribution is distinguished when the generator is trained by playing against the discriminator), 
the first and second neural networks learn according to the optimization conditions competitive with each other by providing, to the first neural network, the given latent variable representing the attribute and the another latent variable representing the identity, and by providing, to the second neural network, the signal to be generated by the first neural network and the true signal (As shown in Pgs. 12-13, there is a discriminator D and generator G neural network/CNN; Pg. 3, first paragraph; Pgs. 2-3, section 3: optimal discriminator for a given generator; As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c; As shown in Pg. 3, samples from the true data distribution (i.e. true signal) and generator’s distribution is distinguished when the generator is trained by playing against the discriminator; As shown in Pg. 3, section 4, the is an identity and attribute of the latent variables).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a making the neural networks learn according to the optimization conditions by providing latent variables to one neural network and the resulting signal to another neural network as taught by Chen into the signal generation of Bhotika in order to improve learning disentangled representations (Chen, Pg. 2, first paragraph) and maximize mutual information between latent variables and the observation (Chen, Abstract).
The combination of Bhotika and Chen does not expressly disclose the following limitation: and the given latent variable representing the attribute is a latent variable converted, at least one time, by at least one latent variable of a layer different from a layer to which the given latent variable representing the attribute belongs.
However, Wierstra teaches, and the given latent variable representing the attribute is a latent variable converted, at least one time, by at least one latent variable of a layer different from a layer to which the given latent variable representing the attribute belongs (As shown in Paras. 0005-0006, recurrent neural networks generate latent variables at each of the multiple layers and the neural network reconstructs the image using the latent variables; Paras. 0021-0024; Paras. 0041-0043; Note: the Examiner interprets the feedback from the recurrent network going through each layer to (i.e. using past values to generate new values) as converting the latent variable received from different layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include converting a latent variable by a latent variable of a different later as taught by Wierstra into the combined signal generation of Bhotika and Chen in order to improve image quality (Wierstra, Para. 0009).
Regarding claim 11, the combination of Bhotika, Chen, and Wierstra teaches the limitations as explained above in claim 5.
The combination of Bhotika, Chen, and Wierstra further teaches, wherein the processor generates the plurality of latent variables including a first latent variable and a second latent variable, the first latent variable representing a feature corresponding to an identity among features of the signal, the second latent variable being independent of the first latent variable and representing features corresponding to attributes among features of the signal (Bhotika, Fig. 8, processor 802; Col. 6, lines 50-63; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. first latent variable); As shown in Col. 9, lines 30-39, there are visual attributes (i.e. second latent variable) that include color, size, pattern, which is different (i.e. independent) from the identity of the item), 
the learning data includes the true signal (Chen, As shown in Pg. 3, samples from the true data distribution (i.e. true signal) and generator’s distribution is distinguished when the generator is trained by playing against the discriminator), 
the learning processor (Bhotika, Col. 6, lines 53-59; Col. 19, lines 11-13: “the device includes processor 802 for executing instructions)  provides the first neural network (Bhotika, Col. 8, lines 10-51; Note: the generative model of the GAN is the first neural network) with the first latent variable and a result of converting the second latent variable by an attribute vector corresponding to the signal (Bhotika, As shown in Col. 6, lines 53-56, a convolutional neural network is trained with different visual attributes (i.e. the latent variables) are provided to the neural network; As shown in Col. 9, lines 19-26, there is an identity of an item such as a dress, t-shirt, shoe, etc. (i.e. first latent variable); As shown in Col. 9, lines 30-39, there are visual attributes (i.e. second latent variable) that include color, size, pattern, which is different (i.e. independent) from the identity of the item); Col. 2, lines 8-19; Col. 2, lines 22-25; Note: as shown in Col. 2, the visual attributes  (i.e. second latent variable) are manipulated (i.e. converted))
and provides the second neural network with a second signal generated by the first neural network and the true signal and causes the first and second neural network to learn in accordance with competitive optimization conditions (Chen, As shown in Pg. 3, first paragraph and Eq. (1), the optimal discriminator D(x) (i.e. second neural network) is based on the real distribution data Pdata(x) (i.e. true signal) and the generator distribution PG(x) (i.e. first neural network); As shown in Pg. 11, optimization is used in which when the surrogate loss is optimized with respect to the generator network G, the generator G makes use of the latent codes c).

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 5, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/JIANXUN YANG/Primary Examiner, Art Unit 2664